Citation Nr: 1105722	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  08-24 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for right ankle disability.

2.  Entitlement to service connection for left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from November 1977 to November 
1981 and from November 1983 to April 1988.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in April 2008, a statement of the case 
was issued in June 2008, and a substantive appeal was received in 
July 2009.  The Veteran presented testimony during a hearing 
before the undersigned Veterans Law Judge of the Board at the RO 
in December 2010, and submitted evidence with a waiver of RO 
consideration of it at that time.  

The issues of service connection for hypertension and a total 
rating based on individual unemployability due to service-
connected disabilities had been appealed, but the RO granted 
service connection for hypertension in July 2009, and the Veteran 
withdrew his appeal of the TDIU claim in October 2009.  

The case is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


REMAND

The Veteran seeks service connection for right and left ankle 
disability.  He was treated in service for lower anterior tibial 
discomfort bilaterally, as well as for pain in his legs, right 
heel, and both arches, and for tight calf muscles and pain in his 
ankles.  He was reported to have bilateral leg discomfort due to 
stress fractures and complained of pain on weight bearing.  

He currently has degenerative joint disease of each ankle.  A 
January 2007 VA examination report references ankle fracture in 
1994 and 1996.  A report of medical examination in March 2008 on 
the matter of whether the Veteran has right and left ankle 
disability due to his service-connected stress fractures of his 
tibias.  That examination resulted in an opinion that it was less 
likely than not that the Veteran's degenerative joint disease of 
his ankles was due to his service-connected stress fractures of 
his tibias.  However, the Veteran has not submitted a medical 
opinion rendered in November 2010 by the Veteran's VA podiatrist, 
to the effect that it was more likely than not that pain 
associated with the Veteran's stress fractures of his tibias was 
the causative factor in his degenerative joint disease of his 
ankles.  The podiatrist indicated that stress fractures of the 
tibias will likely change the angle that the tibia strikes the 
talus in weightbearing and ambulation and would certainly affect 
the way the Veteran ambulates and bears weight.  However, there 
was no mention of discussion of ankle fractures.  The Board 
believes that further clarification is necessary in order to 
allow for informed appellate review.   

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
VA ankle examination (by an appropriate 
medical doctor) to address the nature and 
etiology of the his current right and left 
ankle disability.  The claims folder must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  Any medically indicated 
tests should be performed.  The examiner 
should then respond to the following:

     a)  Is it at least as likely as not 
(a 50 percent or more probability) that 
any current right or left ankle disability 
is proximately due to or caused by the 
Veteran's service-connected residuals of 
stress fracture of the left and right 
tibias with chondromalacia of the right 
and left knees.

     b)  Is it at least as likely as not 
(a 50 percent or more probability) that 
any current right or left ankle disability 
has been aggravated by the Veteran's 
service-connected residuals of stress 
fracture of the left and right tibias with 
chondromalacia of the right and left 
knees.

A rationale should be furnished for the 
opinions with specific discussion of the 
role of any ankle fracture and the 
November 17, 2010, opinion by Leonard B. 
Mushkin, Podiatrist.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for right and left ankle 
disability.  The Veteran and his 
representative should be furnished a 
supplemental statement of the case 
addressing any issue which remains denied.  
After they are afforded an opportunity to 
respond, the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



